     Case 1:20-cv-01372-NONE-BAM Document 7 Filed 11/10/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MARIA ENCAR ARNOLD,                               Case No. 1:20-cv-01372-NONE-BAM
12                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                        RECOMMENDING PLAINTIFF’S
13           v.                                         APPLICATIONS FOR LEAVE TO PROCEED
                                                        IN FORMA PAUPERIS BE DENIED
14    NATIONAL AERONAUTICS AND
      SPACE ADMINISTRATION,                             (Docs. 2, 4)
15
                         Defendant.                     FOURTEEN (14) DAY DEADLINE
16

17

18          Plaintiff Maria Encar Arnold (“Plaintiff”), proceeding pro se in this civil matter, initiated

19   this action on September 28, 2020. (Doc. 1). On the same day, Plaintiff filed an application to

20   proceed in forma pauperis under 28 U.S.C. § 1915. (Doc. 2). Plaintiff’s application was insufficient

21   for the Court to determine if she is entitled to proceed without prepayment of fees in this action.

22   Accordingly, the Court directed Plaintiff to complete and file an Application to Proceed in District

23   Court Without Prepaying Fees or Costs (Long Form) – AO 239. (Doc. 3.)

24          On October 26, 2020, Plaintiff filed the Long Form application, along with a written

25   response and attachments. (Doc. 4.) According to the application, response, and attachments,

26   Plaintiff expects to receive $1,893 per month in Social Security benefits. (Id. at 2, 9.) She further

27   identifies that she receives $900 per month in child support for her two daughters, along with $946

28   in Social Security benefits for her two children. (Id. at 1-2, 8.) She also has expenses for two cars
                                                       1
     Case 1:20-cv-01372-NONE-BAM Document 7 Filed 11/10/20 Page 2 of 3


 1   and makes payments for two homes. (Id. at 3-5, 8.) Plaintiff estimates her monthly expenses to

 2   total $3,046.00.

 3          Having considered Plaintiff’s Long Form application and attachments, and the statements

 4   made therein, the Court finds that she has not made the showing required by section 1915(a) that

 5   she is unable to pay the required fees for this action. At a minimum, Plaintiff’s application reveals

 6   that she receives monthly Social Security benefits in the amount of $1,893.00, along with child

 7   support in the amount of $900.00 and Social Security benefits for her children in the amount of

 8   $946.00. This results in a monthly income of approximately $3,739.00 and an annual income of

 9   $44,868.00.

10          Many courts look to the federal poverty guidelines set by the United States Department of

11   Health and Human Services (“HHS”) as a guidepost in evaluating in forma pauperis applications.

12   See Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1307 n.5 (11th Cir. 2004); Boulas v. United

13   States Postal Serv., No. 1:18-cv-01163-LJO-BAM, 2018 WL 6615075, at *1 (E.D. Cal. Nov. 1,

14   2018) (applying federal poverty guidelines to in forma pauperis application). For a family of three,

15   the present poverty guideline is $21,720.00. See U.S. Federal Poverty Guidelines Used to

16   Determine     Financial     Eligibility   for   Certain     Federal     Programs,      available   at

17   https://aspe.hhs.gov/poverty-guidelines (last visited November 10, 2020). Plaintiff’s estimated

18   annual income exceeds this amount.1 Further, assuming Plaintiff receives approximately $3,739.00

19   per month, her income is above her stated monthly expenses. Lopez-Ruiz v. Tripler Army Med.

20   Ctr.’s Postdoctoral Fellowship in Clinical Psychology, No. CV. 11-0066 JMS/BMK, 2011 WL
21   486952, at *1 (D. Haw. Feb. 4, 2011) (denying in forma pauperis status to plaintiff whose income

22   was $1,800 per month and whose monthly income exceeded monthly expenses).

23          Accordingly, the Court HEREBY RECOMMENDS that:

24          1.      Plaintiff’s applications to proceed without prepayment of fees and costs (Docs. 2

25   and 4) be DENIED; and

26          2.      Plaintiff be required to pay the $400.00 filing fee in full to proceed with this
27
     1
           This is true even if Plaintiff’s income is limited to $1,893.00 in monthly Social Security
28   payments.
                                                        2
     Case 1:20-cv-01372-NONE-BAM Document 7 Filed 11/10/20 Page 3 of 3


 1   action.

 2             These findings and recommendations are submitted to the United States District Judge

 3   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

 4   (14) days after being served with these findings and recommendations, Plaintiff may file written

 5   objections with the Court. Such a document should be captioned “Objections to Magistrate

 6   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within

 7   the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d

 8   834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
     IT IS SO ORDERED.
 9

10      Dated:       November 10, 2020                        /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
